THE words in the last clause of the last statute 21 Jac. 16 are: in all actions upon the case for slanderous words to be sued, or prosecuted in any court, after the end of that parliament, if the damages be assessed * under 40s. then the plaintiff shall recover only so much costs. Now in this case, the action was brought before the parliament and prosecuted afterwards, and as the commencement was before the parliament, it is within the statute by the word (in the statute) prosecute. Rol. 486. Postea, Hale vs. Huggins, 58.